DETAILED ACTION
Applicant’s submission filed on 01/29/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpateable over by Figenschou et al. (US20070253778, hereinafter Figenschou) in view of Barber et al. (US20110295504, hereinafter Barber).
Referring to claim 1, Figenschou discloses a cable (a cable in figure 8) for transferring an electric current, comprising:
 a cable sleeve (1);
  at least one electrical load line (6 ; abstract states, “electric power conducting cables (5), pipes (4) and electric conductors/wires (6, 6)”; alternatively 5 in figure 8) extending into the cable sleeve (1) configured to conduct the electric current;
 a central, first cooling line (a central steel pipe 4) and at least one second cooling line (one of steel pipe 4 near sleeve 1) extending into the cable sleeve (sleeve 1) configured to conduct a coolant (the product is what it is, not how it’s been used; by having claimed structure, the structure intended to use for conducting a coolant; the recitation paragraph 0032 states, “fluid pipes 4 normally made of steel”); and; 
at least one electrically-conductive line (electrically conductive steel line 8; paragraph 0033 states, “elements 8, for example in the form of steel rope”), which extends into the cable sleeve (1) and, at least in sections, is not electrically insulated (bare lines 8 in figure 8);
wherein the at least one second cooling line and the at least one electrical load line are grouped around the central, first cooling line (one of 4 and 6 are grouped together).

Figenschou fails to disclose at least one electrically-conductive sensing line 
(at least one electrically-conductive line is sensing line).

Barber discloses at least one electrically-conductive sensing line (steel sensor conductor; paragraph 0112 states, “The wire can be made of any suitable material such as stainless steel. The sensor wire 1.004 can have a higher resistance than a normal electrical conductor wire”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of Figenschou to have sensing line as taught by Barber because paragraph 0112 of Barber  states, “the sensor wire 1.004 can have a higher resistance than a normal 

Referring to claim 2, Figenschou in view of Barber disclose the cable according to claim 1, wherein the cable (figure 8 of Figenschou) at least one electrically-conductive sensing line (8) comprises a first sensing line (one of 8) extending into the cable sleeve (2) and a second sensing line (another of 8), extending into the cable sleeve (1), at a distance from the first sensing line (the one of 8).

Referring to claim 3, Figenschou in view of Barber disclose the cable according to claim 2, wherein the cable (figure 1 of Figenschou) has a first sensing line (one of 8) extending into the cable sleeve (1) and a second sensing line (another of 8), are not electrically connected to each other in the cable sleeve (one of 8 and another of 8 are not electrically connected to each other in the cable sleeve 1).

Referring to claim 5, Figenschou in view of Barber disclose the cable according to one of claims 1, wherein the at least one sensing line (one of 8) extends into an intermediate space between the central, first cooling line (the central 4) and the at least one second cooling line or the at least one electrical load line (the one of 4, or 6). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Figenschou and Barber and further in view of Bier et al. (US20090115433, hereinafter Bier).

Referring to claim 6, Figenschou in view of Barber disclose the cable according to claim 6, but fails to disclose wherein the at least one sensing line is connected to a control device. 

Bier discloses the at least one sensing line (2, in figure 1 and 4) is connected to a control device (15 including Ma and Mb; abstract of bier states, “for establishing and possibly locating leaks in pipelines (1) for transporting liquid or gaseous media using at least one electrical conductor (2) running along the longitudinal extension of the pipeline (1) from a starting point to an end point. According to the present invention, a defined test voltage (UM, UL) is applied between two electrical conductors (2) or between one electrical conductor (2) and the pipeline (1), and the resistance and/or impedance behavior between starting point and end point of the two conductors (2) or the conductor (2) and the pipeline (1) is ascertained with intact pipeline (1), and at later times, the resistance and/or impedance behavior is ascertained at the same test voltages (UM, UL) and compared to the resistance and/or impedance behavior known for the intact pipeline (1), the presence of a leak being concluded from the deviations of the resistance and/or impedance behavior ascertained at later times from that for the intact pipeline (1)”). 

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of in view of Barber  to have control system as taught by Bier into the cable of Figenschou in view of Barber in order to detect a leak in the cable or improve the monitoring of pipelines ; and paragraph 0005 of Bier  states, “It is therefore the object of the present invention to make the establishment and possibly location of leaks in pipelines more reliable, in order to in this way not only improve the monitoring of pipelines, but rather also minimize the maintenance costs”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Figenschou and Barber disclose, and further in view of Remisch et al. (US201615355722A, hereinafter Remisch).

Referring to claim 8, Figenschou in view of Barber disclose the cable according to claim 1, but fails to disclose wherein the cable is connected, at a first end, to a connector and at a second end turned away from the first end to a charging station for charging electric vehicle.

Remisch discloses the cable according to claim 1, wherein the cable (10, figure 1 of Remisch)  is connected at a first end to a connector part (20, figure 1B of Fuhrer)  and, at a second end turned away from the first end to a charging station (14) for charging an electric vehicle. (paragraph 0038 of Remisch states, “The electric line arrangement 10 generally has an electrically conductive lead 16 which is connected at each of its axial ends lying opposite one another to an electric connection 18, 20 or a plug 18, 20 or plug-type connector 18, 20, in order to connect the electrically conductive lead 16 electrically to the charge station 14 or the motor vehicle 12 and correspondingly to transmit electrical energy to the electric energy store of the motor vehicle 12”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of Figenschou in view of Barber to have cable end arrangement as taught by Remisch because paragraph 0038 of Remisch  states, “The electric line arrangement 10 generally has an electrically conductive lead 16 which is connected at each of its axial ends lying opposite one another to an electric connection 18, 20 or a plug 18, 20 or plug-type connector 18, 20, in order to connect the electrically conductive lead 16 electrically to the charge station 14 or the motor vehicle 12 and correspondingly to transmit electrical energy to the electric energy store of the motor vehicle 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Figenschou and Barber


Responding to applicant arguments, the applicant argument states, “as its name suggests, however, pipe 4 of Figenschou is not a "cooling line" as required by the claimed present invention, but rather a pipe. And even if pipe 4 is capable of transporting a fluid, the fluid would not necessarily be a coolant. Indeed, Figenschou does not teach or suggest that its pipe 4 cools anything. Nor would such a feature make sense when Figenschou is considered in its entirety”.

Responding to applicant arguments, paragraph 0002 of the specification states, “at least one cooling line , extending into the cable sleeve, for conducting a coolant”; paragraph 0018 states, “a central, first cooling line extends through which, for example, an inflow of a coolant can be provided…. The second cooling lines can be used, for example, to provide a return flow for the coolant.”; and paragraphs 0006-0007 explains cooling line is just path for a coolant; specification does not clearly clarify what is cooling line in term of physical structure such as shape and material . Also, figure 3 directs cooling lines 23 and 24 as hollow cylindrical structure.  
The claim 1 states that cooling lines intended to use for conduct a coolant (see claim limitation “configured to conductor a coolant). The limitation did not claim the first cooling line and the second cooling conduct a coolant”; the limitation claims the first cooling line and the second cooling line configured to conduct a coolant”. The structure is what it is, not how it is been used such for example,…a cable configured to connect to computer and configured to connect to a DVD Player, herein, “configured to” defines intended use, not claiming the product; therefore, “configured to conduct a coolant” do not get any patentable weight in term of structure of product.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PARESH H PAGHADAL/Examiner, Art Unit 2847